           Case 6:19-cv-00051-SB        Document 22        Filed 06/04/20      Page 1 of 23




                         IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON



ADEENA W.,1                                                              Case No. 6:19-cv-00051-SB

                       Plaintiff,                                          OPINION AND ORDER

               v.

ANDREW M. SAUL, Commissioner of Social
Security,

                       Defendant.


BECKERMAN, U.S. Magistrate Judge.

       Adeena W. (“Plaintiff”) brings this appeal challenging the Commissioner of Social

Security’s (“Commissioner”) denial of her application for Supplemental Security Income (“SSI”)

under Title XVI of the Social Security Act. The Court has jurisdiction to hear this appeal

pursuant to 42 U.S.C. § 1383(c)(3), which incorporates the review provisions of 42 U.S.C. §

405(g). For the reasons explained below, the Court reverses the Commissioner’s decision and

remands for an award of benefits.


       1
         In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental party in this case. Where applicable, this opinion uses the same
designation for a non-governmental party’s immediate family member.

PAGE 1 – OPINION AND ORDER
           Case 6:19-cv-00051-SB        Document 22       Filed 06/04/20      Page 2 of 23




                                   STANDARD OF REVIEW

       The district court may set aside a denial of benefits only if the Commissioner’s findings

are “‘not supported by substantial evidence or based on legal error.’” Bray v. Comm’r Soc. Sec.

Admin., 554 F.3d 1219, 1222 (9th Cir. 2009) (quoting Robbins v. Soc. Sec. Admin., 466 F.3d 880,

882 (9th Cir. 2006)). Substantial evidence is defined as “‘more than a mere scintilla [of

evidence] but less than a preponderance; it is such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” Id. (quoting Andrews v. Shalala, 53 F.3d 1035,

1039 (9th Cir. 1995)).

       The district court “cannot affirm the Commissioner’s decision ‘simply by isolating a

specific quantum of supporting evidence.’” Holohan v. Massanari, 246 F.3d 1195, 1201 (9th Cir.

2001) (quoting Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999)). Instead, the district court

must consider the entire record, weighing the evidence that both supports and detracts from the

Commissioner’s conclusions. Id. Where the record as a whole can support either a grant or a

denial of Social Security benefits, the district court “‘may not substitute [its] judgment for the

[Commissioner’s].’” Bray, 554 F.3d at 1222 (quoting Massachi v. Astrue, 486 F.3d 1149, 1152

(9th Cir. 2007)).

                                         BACKGROUND

I.     PLAINTIFF’S APPLICATION

       Plaintiff was born in November 1977, making her thirty-seven years old on August 7,

2015, the day she filed her application.2 (Tr. 21, 28.) Plaintiff has a ninth-grade education and no

past relevant work. (Tr. 28, 193.) In her application, Plaintiff alleges disability due to depression,


       2
         “[T]he earliest an SSI claimant can obtain benefits is the month after which he filed his
application[.]” Schiller v. Colvin, No. 12-771-AA, 2013 WL 3874044, at *1 n.1 (D. Or. July 23,
2013) (citation omitted).

PAGE 2 – OPINION AND ORDER
         Case 6:19-cv-00051-SB         Document 22        Filed 06/04/20     Page 3 of 23




arthritis, tendonitis, neuropathy, migraines, bursitis, carpal tunnel syndrome, and spine issues.

(Tr. 56-57.)

       The Commissioner denied Plaintiff’s application initially and upon reconsideration, and

on February 25, 2016, Plaintiff requested a hearing before an Administrative Law Judge

(“ALJ”). (Tr. 21.) Plaintiff and a vocational expert (“VE”) appeared and testified at a hearing

held on November 27, 2017. (Tr. 37-55.) On January 30, 2018, the ALJ issued a written decision

denying Plaintiff’s application. (Tr. 21-30.) On November 13, 2018, the Appeals Council denied

Plaintiff’s request for review, thereby making the ALJ’s written decision the final decision of the

Commissioner. (Tr. 1-6.) Plaintiff now seeks judicial review of the ALJ’s decision. (Compl. at 1-

2.)

II.    THE SEQUENTIAL PROCESS

       A claimant is considered disabled if he or she is unable to “engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment

which . . . has lasted or can be expected to last for a continuous period of not less than 12

months[.]” 42 U.S.C. § 423(d)(1)(A). “Social Security Regulations set out a five-step sequential

process for determining whether an applicant is disabled within the meaning of the Social

Security Act.” Keyser v. Comm’r Soc. Sec. Admin., 648 F.3d 721, 724 (9th Cir. 2011). Those five

steps are: (1) whether the claimant is currently engaged in any substantial gainful activity; (2)

whether the claimant has a severe impairment; (3) whether the impairment meets or equals a

listed impairment; (4) whether the claimant can return to any past relevant work; and (5) whether

the claimant is capable of performing other work that exists in significant numbers in the

national economy. Id. at 724-25. The claimant bears the burden of proof for the first four steps.

Bustamante v. Massanari, 262 F.3d 949, 953-54 (9th Cir. 2001). If the claimant fails to meet the



PAGE 3 – OPINION AND ORDER
         Case 6:19-cv-00051-SB          Document 22        Filed 06/04/20      Page 4 of 23




burden at any of those steps, the claimant is not disabled. Id.; Bowen v. Yuckert, 482 U.S. 137,

140-41 (1987).

       The Commissioner bears the burden of proof at step five of the sequential analysis, where

the Commissioner must show the claimant can perform other work that exists in significant

numbers in the national economy, “taking into consideration the claimant’s residual functional

capacity, age, education, and work experience.” Tackett, 180 F.3d at 1100. If the Commissioner

fails to meet this burden, the claimant is disabled. Bustamante, 262 F.3d at 954 (citations

omitted).

III.   THE ALJ’S DECISION

       The ALJ applied the five-step sequential evaluation process to determine if Plaintiff is

disabled. (Tr. 21-30.) At step one, the ALJ determined that Plaintiff had not engaged in

substantial gainful activity since August 7, 2015, the day she filed her application. (Tr. 15.) At

step two, the ALJ determined that Plaintiff suffered from the following severe impairments:

“Charcot-Marie Tooth disease/peripheral neuropathy; lumbar spine degenerative disc disease;

obesity; vertigo; Meniere’s disease; [and] rheumatoid arthritis.” (Tr. 23.) At step three, the ALJ

concluded that Plaintiff did not have an impairment that meets or equals a listed impairment.

(Tr. 24.) The ALJ then concluded that Plaintiff had the residual functional capacity (“RFC”) to

perform “less than the full range of light work,” subject to these limitations: (1) Plaintiff can lift

and carry twenty pounds occasionally and ten pounds frequently, (2) Plaintiff can sit for six

hours during an eight-hour workday, (3) Plaintiff “must alternate after every two hours of sitting

to five minutes of standing,” (4) Plaintiff can stand for two hours during an eight-hour workday,

(5) Plaintiff “must alternate to sitting for five minutes after every thirty minutes of standing,” (6)

Plaintiff can walk for two hours during an eight-hour workday, (7) Plaintiff “must alternate to

sitting after every thirty minutes of walking,” (8) Plaintiff can push and pull in accordance with
PAGE 4 – OPINION AND ORDER
            Case 6:19-cv-00051-SB       Document 22       Filed 06/04/20      Page 5 of 23




her lifting and carrying restrictions, (9) Plaintiff can occasionally climb ramps and stairs, (10)

Plaintiff “must avoid ladders, ropes, and scaffolding,” and (11) Plaintiff can occasionally

balance, stoop, kneel, and crouch. (Tr. 25.) At step four, the ALJ concluded that Plaintiff had “no

past relevant work” experience. (Tr. 28.) At step five, the ALJ concluded that Plaintiff was not

disabled because a significant number of jobs existed in the national economy that she could

perform, including work as a document preparer, credit card clerk, and call-out operator.

(Tr. 29.)

                                           DISCUSSION

        In this appeal, Plaintiff argues that the ALJ erred by failing to: (1) provide clear and

convincing reasons for discounting Plaintiff’s symptom testimony, (2) provide germane reasons

for discounting the lay witness testimony provided by Plaintiff’s friends, Mariha (“Peters”) and

Fredrick Whitman (“Whitman”), (3) provide specific and legitimate reasons for discounting the

opinion of Plaintiff’s rheumatologist, Michelle Ryan, M.D. (“Dr. Ryan”), (4) fully and fairly

develop the record regarding Dr. Ryan’s treatment of Plaintiff’s rheumatoid arthritis, and (5)

provide germane reasons for rejecting the opinion of Plaintiff’s nurse practitioner, Jarod Smith

(“Smith”).

        As explained below, the Court concludes that the Commissioner’s decision is based on

harmful legal error and not supported by substantial evidence. The Court further concludes that

Plaintiff satisfies the credit-as-true standard, and the Court does not have serious doubt about

whether Plaintiff is disabled. Accordingly, the Court remands Plaintiff’s case for an award of

benefits.

///

///

///
PAGE 5 – OPINION AND ORDER
           Case 6:19-cv-00051-SB         Document 22       Filed 06/04/20    Page 6 of 23




I.        PLAINTIFF’S SYMPTOM TESTIMONY

          A.     Applicable Law

          The Ninth Circuit has “established a two-step analysis for determining the extent to

which a claimant’s symptom testimony must be credited[.]” Trevizo v. Berryhill, 871 F.3d 664,

678 (9th Cir. 2017). “First, the ALJ must determine whether the claimant has presented objective

medical evidence of an underlying impairment ‘which could reasonably be expected to produce

the pain or other symptoms alleged.’” Garrison v. Colvin, 759 F.3d 995, 1014 (9th Cir. 2014)

(quoting Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996)). Second, “[i]f the claimant meets

the first test and there is no evidence of malingering, the ALJ can only reject the claimant’s

testimony about the severity of the symptoms if she gives specific, clear and convincing reasons

for the rejection.” Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (citation and quotation

marks omitted).

          Under Ninth Circuit case law, clear and convincing reasons for rejecting a claimant’s

subjective symptom testimony “include conflicting medical evidence, effective medical

treatment, medical noncompliance, inconsistencies in the claimant’s testimony or between her

testimony and her conduct, daily activities inconsistent with the alleged symptoms, and

testimony from physicians and third parties about the nature, severity and effect of the symptoms

complained of.” Bowers v. Astrue, No. 11-cv-583-SI, 2012 WL 2401642, at *9 (D. Or. June 25,

2012) (citing Tommasetti v. Astrue, 533 F.3d 1035, 1040 (9th Cir. 2008), Lingenfelter v. Astrue,

504 F.3d 1028, 1040 (9th Cir. 2007), and Light v. Social Sec. Admin., 119 F.3d 789, 792 (9th Cir.

1997)).

          B.     Analysis

          In this case, there is no evidence of malingering and the ALJ determined that Plaintiff has

provided objective medical evidence of underlying impairments which might reasonably produce

PAGE 6 – OPINION AND ORDER
         Case 6:19-cv-00051-SB         Document 22        Filed 06/04/20     Page 7 of 23




the symptoms alleged. (See Tr. 26, reflecting that the ALJ determined that Plaintiff’s “medically

determinable impairments could reasonably be expected to cause some of the alleged

symptoms”). The ALJ was therefore required to provide clear and convincing reasons for

discounting Plaintiff’s testimony. See Ghanim, 763 F.3d at 1163. The ALJ failed to meet that

standard here.

                 1.    The “Paragraph B” Criteria

       As an initial matter, the Commissioner argues that the ALJ’s discussion of the Paragraph

B criteria provided a valid basis for discounting Plaintiff’s testimony. (See Def.’s Br. at 15-16,

relying on the ALJ’s discussion of the Paragraph B criteria and implying that Plaintiff waived

her argument that the ALJ erred in discounting her testimony based on the Paragraph B criteria

because she failed to “specifically and distinctly” present the argument in her opening brief). The

Court disagrees.

       It is well settled than an ALJ “must ‘specifically identify the testimony [from the

claimant] she or he finds not to be credible and . . . explain what evidence undermines the

testimony.’” Rocha v. Berryhill, 771 F. App’x 447, 448 n.2 (9th Cir. 2019) (quoting Treichler v.

Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1102 (9th Cir. 2014)); see also Fritz v. Berryhill,

685 F. App’x 585, 586 (9th Cir. 2017) (holding that the ALJ failed to meet the clear and

convincing reasons standard and noting that the ALJ “did not explain how” certain evidence

“impacted [the claimant’s] credibility”). This specificity requirement is not satisfied when the

Commissioner relies on general findings from “a different section than the credibility

determination,” or where the ALJ did not connect the findings or record evidence to the

claimant’s testimony. See Burrell v. Colvin, 775 F.3d 1133, 1137-39 (9th Cir. 2014) (noting that

the Commissioner found “three reasons for the adverse credibility determination, albeit dispersed

in seemingly random places in the decision,” rejecting the Commissioner’s reliance on the ALJ’s
PAGE 7 – OPINION AND ORDER
         Case 6:19-cv-00051-SB         Document 22       Filed 06/04/20      Page 8 of 23




unexplained, passing reference to the claimant’s testimony in “a different section than the

credibility determination,” and rejecting the Commissioner’s reliance on the medical record

based solely on the fact that the “ALJ never connected the medical record to [the] [c]laimant’s

testimony”).

       The district court’s decision in Cohoon v. Astrue, No. 10-cv-1219-HZ, 2011 WL

3841568, at *6 (D. Or. Aug. 30, 2011), is instructive. In that case, the Commissioner argued that

the ALJ did not err in discounting the claimant’s testimony and, in doing so, relied on findings

that the ALJ made at step two of the sequential process. Id. The Cohoon court found “several

problems with this argument.” Id. The Cohoon court emphasized that the ALJ’s findings were

“not part of the subsequent assessment of plaintiff’s credibility which is done as part of arriving

at an RFC,” noting that the “‘Paragraph B’ criteria of listed mental impairments are used to ‘rate

the severity of mental impairments at steps 2 and 3’ and are distinct from the mental RFC

assessment which occurs at steps four and five.” Id. (citation omitted). The Cohoon court also

emphasized that the Commissioner’s argument was not “advanced by the ALJ for rejecting

plaintiff’s testimony and so, [it] may not be considered.” Id. at *7 (citing Bray, 554 F.3d at 1225-

26)); see also Bray, 554 F.3d at 1225-26 (“Long-standing principles of administrative law

require us to review the ALJ’s decision based on the reasoning and factual findings offered by

the ALJ—not post hoc rationalizations that attempt to intuit what the adjudicator may have been

thinking.”). Accordingly, the Cohoon court determined that the ALJ’s step-two finding was not a

clear and convincing reason for discounting the claimant’s testimony. 2011 WL 3841568, at *8.

       Like Cohoon, the ALJ here did not connect his findings at step two to Plaintiff’s

symptom testimony. (See Def.’s Br. at 15-16, relying only on the findings the ALJ made at step

two and on page twenty-four of the decision; see also Tr. 26, showing that the ALJ did not



PAGE 8 – OPINION AND ORDER
         Case 6:19-cv-00051-SB         Document 22       Filed 06/04/20     Page 9 of 23




discount Plaintiff’s testimony, or provide any reasons for doing so, until page twenty-six of the

decision). For that reason alone, the Court rejects the Commissioner’s argument that the ALJ’s

step-two findings served as a specific, clear, and convincing reason for discounting Plaintiff’s

testimony. See Burrell, 775 F.3d at 1138-39 (“[T]he ALJ never connected the medical record to

Claimant’s testimony about her headaches. Although the ALJ made findings—discussed

below—concerning Claimant’s treatment for headaches, he never stated that he rested his

adverse credibility determination on those findings. For that reason alone, we reject the

government’s argument that the history of treatment for headaches is a specific, clear, and

convincing reason to support the credibility finding.”); Gardner v. Colvin, No. 13-1272, 2014

WL 255621, at *4 (C.D. Cal. Jan. 23, 2014) (“The ALJ identified the foregoing mild limitation

in plaintiff’s mental abilities when considering the ‘paragraph B criteria’ used to determine the

severity of plaintiff’s mental impairments at step two—not when evaluating plaintiff’s credibility

in connection with the ALJ’s [RFC] assessment at step four. This Court may not affirm the

ALJ’s credibility determination based on reasons not articulated by the ALJ.”) (internal citation

omitted).

               2.      Conservative Treatment

       The Commissioner argues that the ALJ appropriately discounted Plaintiff’s testimony

based on her “conservative treatment.” (Def.’s Br. at 16.) The Ninth Circuit has “previously

indicated that evidence of ‘conservative treatment’ is sufficient to discount a claimant’s

testimony regarding severity of an impairment.” Parra v. Astrue, 481 F.3d 742, 751 (9th Cir.

2007). Here, however, substantial evidence does not support discounting Plaintiff’s testimony on

this ground.

       The record demonstrates that Plaintiff’s treatment consisted of, among other things,

“trigger point injections in the neck,” epidural steroid injections in her lower back, Toradol
PAGE 9 – OPINION AND ORDER
        Case 6:19-cv-00051-SB          Document 22      Filed 06/04/20      Page 10 of 23




injections, and narcotic pain medications. (Tr. 275, 302, 316, 345, 347; see also Tr. 43-44,

showing that Plaintiff testified that she decided not to have a spinal fusion because her physician

told her that the fused discs “would end up going out completely and they would end up just

having to keep on fusing discs upon discs . . . all the way up [her] back”). Like the Ninth Circuit,

this Court “doubt[s] that epidural steroid shots to the neck and lower back qualify as

‘conservative’ medical treatment.” Garrison, 759 F.3d at 1015 n.20. Several courts in this circuit

have concluded that narcotic pain medication and steroid shots do not qualify as conservative or

routine treatment. See, e.g., Arthur C. v. Saul, No. 18-1948, 2019 WL 5420445, at *4 (C.D. Cal.

Oct. 23, 2019) (rejecting an ALJ’s characterization of treatment as conservative where it

included pain medication, Toradol injections, epidural steroid injections, and medial branch

block, and collecting numerous cases that supported the court’s decision, including several that

determined that narcotic pain medication and steroid injections were not conservative or

“routine”). Consistent with these authorities, the Court concludes that the ALJ erred in

discounting Plaintiff’s testimony based on her conservative or “routine” treatment.3 See

Garrison, 759 F.3d at 1015 n.20.

                 3.     Effective Treatment

        The Commissioner also argues that the ALJ appropriately discounted Plaintiff’s

testimony because the evidence showed that her treatment was effective in controlling her pain.

(See Def.’s Br. at 16, stating that the ALJ discounted Plaintiff’s testimony based on her

“consistent reports of ‘adequate pain management,’” and noting that an ALJ may discount a

claimant’s testimony based on the “effectiveness of treatment”). An ALJ may discount a

physician’s opinion based on the claimant’s effective treatment. See Romo v. Berryhill, 731 F.

        3
            The ALJ discounted Plaintiff’s symptom testimony based on her “routine follow-ups.”
(Tr. 26.)

PAGE 10 – OPINION AND ORDER
        Case 6:19-cv-00051-SB         Document 22       Filed 06/04/20     Page 11 of 23




App’x 574, 577-78 (9th Cir. 2018) (holding that the ALJ met the specific and legitimate reasons

standard and that the ALJ appropriately rejected a physician’s opinion based on evidence that the

claimant’s “condition improved” with treatment, because “‘[i]mpairments that can be controlled

effectively with [treatment] are not disabling’” (quoting Warre v. Comm’r of Soc. Sec. Admin.,

439 F.3d 1001, 1006 (9th Cir. 2006))). However, substantial evidence does not support the ALJ’s

discounting of Plaintiff’s testimony on the ground that her treatment was effective in controlling

her pain.

       An ALJ errs when he considers the claimant’s evidence selectively and ignores evidence

that contradicts his findings. See Fanlo v. Berryhill, No. 17-cv-01617, 2018 WL 1536732, at *10

(S.D. Cal. Mar. 28, 2018) (stating that the “ALJ cherry-picked [the claimant’s] progress

notes . . . to support her conclusion that [the claimant] was stable and improving, but the ALJ

failed to acknowledge progress notes from the same time period that directly contradicted her

conclusion,” and explaining that ALJs are “not permitted to ‘cherry-pick’ only the records that

support [their] position”); Scrogham v. Colvin, 765 F.3d 685, 698-99 (7th Cir. 2014) (explaining

that an ALJ errs by “consider[ing] [record] evidence . . . selectively [and] ignoring evidence that

contradict[s] her findings,” and noting that the ALJ cited the claimant’s ability to mow his lawn,

even though he testified that he “would be incapacitated for a couple hours” after mowing for ten

minutes).

       Here, the ALJ ignored evidence that contradicted his finding regarding the effectiveness

of Plaintiff’s pain treatment. The ALJ noted that Plaintiff’s records “consistent[ly] mention[ed]”

that her pain management was “adequate.” (See Tr. 26-27, stating as much and later reiterating

that Plaintiff “continued to do well with pain management”). The records the ALJ cited in

support of this finding demonstrate that the ALJ considered Plaintiff’s records selectively. For



PAGE 11 – OPINION AND ORDER
        Case 6:19-cv-00051-SB          Document 22       Filed 06/04/20      Page 12 of 23




example, the ALJ cited Plaintiff’s August 30, 2017 treatment record, which reflects that Plaintiff

reported that she found her pain medications beneficial, but also reflects that Plaintiff reported

that she was “barely able to sleep last night due to the pain,” her average pain level was an eight

on a ten-point scale, and her worst pain was a ten. (Tr. 424.) The ALJ also cited to Plaintiff’s

July 5, 2017 treatment record, which reflects that Plaintiff reported that she “continued to benefit

from her medication,” but also reflects that Plaintiff reported that she had been “experiencing

some significant pain” in her neck, her average pain level was an eight on a ten-point scale, her

worst pain was a ten, and she achieved only “40% pain relief.” (Tr. 429.)

       Plaintiff’s treatment records demonstrate that she consistently reported that her average

pain level was an eight on a ten-point scale and that she achieved only partial pain relief. (See Tr.

330, 332, 336, 338, 343, 345, 349, 424, 427, 429, 435, 439, 443, 445, demonstrating that Plaintiff

complained about this level of pain on January 21, 2015, March 4, 2015, April 1, 2015, May 27,

2015, June 22, 2015, July 20, 2015, August 17, 2015, July 19, 2016, September 13, 2016,

December 6, 2016, March 14, 2017, July 5, 2017, August 14, 2017, and August 30, 2017; see

also Tr. 370, 373, 375, 425, 427, 430, 433, 453, 455, 459, noting that Plaintiff exhibited

“widespread myofascial tenderness” and “tenderness in the large and small joints”). Given this

evidence, the Court concludes that substantial evidence does not support discounting Plaintiff’s

testimony on the ground that her pain medications were effective. (See also Tr. 481, reflecting

that Plaintiff’s primary care physician stated that Plaintiff continued to “work with [a] pain

specialist” but “[m]ultiple interventions don’t seem to help” treat Plaintiff’s chronic pain).

               4.      Objective Medical Evidence

       Finally, the Commissioner argues that the ALJ appropriately discounted Plaintiff’s

testimony based on a lack of objective medical evidence. (See Def.’s Br. at 18, arguing that the

ALJ did not err in discounting Plaintiff’s testimony based on certain unremarkable examination
PAGE 12 – OPINION AND ORDER
        Case 6:19-cv-00051-SB          Document 22        Filed 06/04/20     Page 13 of 23




results). As discussed above, the ALJ’s other reasons for discounting Plaintiff’s testimony are

not supported by substantial evidence. Thus, the ALJ cannot rely on a lack of objective medical

evidence as the sole reason to discredit Plaintiff’s testimony.4 See Taylor v. Berryhill, 720 F.

App’x 906, 907 (9th Cir. 2018) (explaining that a “lack of objective medical evidence cannot be

the sole reason to discredit claimant testimony,” and therefore holding that the ALJ failed to

provide clear and convincing reasons for discounting the claimant’s testimony) (citation

omitted). Accordingly, the Court finds that the ALJ erred in discounting Plaintiff’s testimony.

See Heltzel v. Comm’r of Soc. Sec. Admin., No. 19-1287, 2020 WL 914523, at *4 (D. Ariz. Feb.

26, 2020) (“Because the ALJ’s other reasons for rejecting Plaintiff’s testimony were legally

insufficient, a mere lack of objective support, without more, is insufficient to reject Plaintiff’s

testimony.”).

II.    LAY WITNESS TESTIMONY

       A.       Applicable Law

       An ALJ must consider lay witness testimony concerning a claimant’s ability to work.

Bruce v. Astrue, 557 F.3d 1113, 1115 (9th Cir. 2009). The ALJ cannot disregard such testimony

without providing reasons that are germane to each witness. Stout v. Comm’r Soc. Sec. Admin.,

454 F.3d 1050, 1054 (9th Cir. 2006). “Inconsistency with medical evidence is one such reason.”

Bayliss v. Barnhart, 427 F.3d 1211, 1218 (9th Cir. 2005). “Germane reasons for rejecting a lay


       4
          As discussed further below, there is objective medical evidence that supports Plaintiff’s
testimony. (See Tr. 341-44, 350-51, reflecting that Plaintiff’s straight leg raise, slump, and
lumbar facet loading tests were positive, Plaintiff’s July 2013 MRI showed “[m]ild disk bulges at
multiple levels” and “[m]ultilevel degenerative facet disease most prominent at L5-S1,” and
Plaintiff’s physician stated that Plaintiff’s “primary incapacitating pain complaint” is back and
bilateral leg pain and that Plaintiff’s diagnoses of “L5 radiculopathy, right GT bursitis, and
lumbar spondylosis” are “consistent with” her examination and “correlate[] with” her “recent
imaging”; see also Tr. 320, noting that Plaintiff’s lab results showed that her sedimentation rate
was high).

PAGE 13 – OPINION AND ORDER
        Case 6:19-cv-00051-SB          Document 22       Filed 06/04/20      Page 14 of 23




witness’ testimony [also] include inconsistencies between that testimony and the claimant’s

presentation to treating physicians or the claimant’s activities, and the claimant’s failure to

participate in prescribed treatment.” Barber v. Astrue, No. 10-1432, 2012 WL 458076, at *21

(E.D. Cal. Feb. 10, 2012). Furthermore, “when an ALJ provides clear and convincing reasons for

rejecting the credibility of a claimant’s own subjective complaints, and the lay-witness testimony

is similar to the claimant’s complaints, it follows that the ALJ gives ‘germane reasons for

rejecting’ the lay testimony.” Williams v. Astrue, 493 F. App’x 866, 869 (9th Cir. 2012) (citation

omitted).

       B.       Analysis

       Plaintiff argues that the ALJ erred by failing to provide germane reasons for discounting

the lay witness testimony provided by Plaintiff’s long-time friends, Peters and Whitman. The

Court agrees.

       The ALJ discounted Peters’ and Whitman’s testimony based on physical examinations

that showed that Plaintiff had “no ataxic gait, no strength deficits, and no sensory deficits,” and

because Plaintiff “overall had no ongoing adverse . . . medication side effects.” (Tr. 28.)

Substantial evidence does not support the decision to discount Peters’ and Whitman’s testimony

on these grounds.

       In the Court’s view, it was not reasonable for the ALJ to discount Peters’ and Whitman’s

testimony on the ground that Plaintiff exhibited no ataxic gait and no strength or sensory deficits.

The record demonstrates that (1) Plaintiff’s straight leg raise, slump, and lumbar facet loading

tests were positive, and (2) although Plaintiff exhibited full strength in her upper and lower

extremity, intact sensation, and a “[n]onantalgic gait,” Plaintiff’s treating physician nevertheless

concluded that Plaintiff’s diagnoses of “L5 radiculopathy, right GT bursitis, and lumbar



PAGE 14 – OPINION AND ORDER
           Case 6:19-cv-00051-SB         Document 22        Filed 06/04/20     Page 15 of 23




spondylosis” are “consistent with” her examination and “correlate[] with” her “recent imaging.”

(Tr. 341-44, 350-51.)

           The record also shows that Plaintiff’s primary care physician referred Plaintiff to a

rheumatologist, Dr. Ryan, because her lab results showed that her sedimentation rate was high.

(Tr. 316-20.) As discussed further below, Dr. Ryan’s treatment records are not part of the record.

The record, however, shows that Dr. Ryan started Plaintiff on a disease-modifying anti-

rheumatic drug, Arava, because her exams and tests supported doing so. (See Tr. 445-48; see

also Tr. 407-13, describing Dr. Ryan’s clinical findings, including Plaintiff’s “[i]ncreased

inflammatory markers,” swelling of the joints, hands, feet, and ankles, and a positive

“rheumatoid factor”). The record also shows that Plaintiff reported that she had been “highly

nauseous,” which may have been “due to [the] new medication Dr. Ryan [was] prescribing.”

(Tr. 443.)

           In light of this evidence, the Court concludes that the ALJ erred in discounting Peters’

and Whitman’s testimony based on a lack of medication side effects and Plaintiff’s examination

results.

III.       MEDICAL OPINION EVIDENCE

           A.     Applicable Law

           “There are three types of medical opinions in social security cases: those from treating

physicians, examining physicians, and non-examining physicians.” Valentine v. Comm’r Soc.

Sec. Admin., 574 F.3d 685, 692 (9th Cir. 2009) (citing Lester v. Chater, 81 F.3d 821, 830 (9th

Cir. 1995)). In the event “a treating or examining physician’s opinion is contradicted by another

doctor, the ‘[ALJ] must determine credibility and resolve the conflict.’” Id. (citation omitted).

“An ALJ may only reject a treating physician’s contradicted opinions by providing ‘specific and



PAGE 15 – OPINION AND ORDER
        Case 6:19-cv-00051-SB          Document 22       Filed 06/04/20     Page 16 of 23




legitimate reasons that are supported by substantial evidence.’” Ghanim, 763 F.3d at 1161

(citation omitted).

       “An ALJ can satisfy the ‘substantial evidence’ requirement by ‘setting out a detailed and

thorough summary of the facts and conflicting clinical evidence, stating his interpretation

thereof, and making findings.’” Garrison, 759 F.3d at 1012 (quoting Reddick v. Chater, 157 F.3d

715, 725 (9th Cir. 1998)). Merely stating conclusions is insufficient: “‘The ALJ must do more

than state conclusions. He must set forth his own interpretations and explain why they, rather

than the doctors’, are correct.’” Id. (quoting Reddick, 157 F.3d at 725). “[A]n ALJ errs when he

rejects a medical opinion or assigns it little weight while doing nothing more than ignoring it,

asserting without explanation that another medical opinion is more persuasive, or criticizing it

with boilerplate language that fails to offer a substantive basis for his conclusion.” Id. at 1012-13

(citation omitted).

       B.      Analysis

       Plaintiff argues that the ALJ erred by failing to (1) provide specific and legitimate

reasons for discounting Dr. Ryan’s opinion, and (2) fully and fairly develop the record regarding

Dr. Ryan’s treatment of Plaintiff’s rheumatoid arthritis.

               1.      Dr. Ryan’s Opinion

       Dr. Ryan completed a medical source statement on November 14, 2016. (Tr. 407-13.)

Dr. Ryan explained that she had treated Plaintiff on four occasions, diagnosed Plaintiff with

rheumatoid arthritis, Plaintiff’s symptoms included fatigue and joint pain and swelling, findings

included “[i]ncreased inflammatory markers,” swelling of the joints, hands, feet, and ankles and

a positive “rheumatoid factor,” and Plaintiff’s arthritis medication caused nausea. (Tr. 408.) Dr.

Ryan also opined that (1) Plaintiff’s ability to work full-time and maintain a normal work pace is

poor to very poor, (2) Plaintiff’s health problems would be made worse if she worked full-time,

PAGE 16 – OPINION AND ORDER
        Case 6:19-cv-00051-SB          Document 22       Filed 06/04/20      Page 17 of 23




(3) Plaintiff’s impairments are reasonably consistent with her symptoms and described

limitations, (4) Plaintiff needs to lie down “[e]very couple of hours,” and (5) Plaintiff’s

impairments or treatment would cause her to miss work more than four times a month. (Tr. 408-

12.)

       The ALJ assigned “little weight” to Dr. Ryan’s opinion. (Tr. 27.) However, the ALJ

failed to provide any specific and legitimate reasons, supported by substantial evidence, for

doing so.

       The ALJ discounted Dr. Ryan’s opinion because Plaintiff “consistently had a non-

antalgic gait with no [sic] grossly intact strength and sensation throughout the period at issue.”

(Tr. 27.) As noted above, although Plaintiff exhibited full strength in her upper and lower

extremity, intact sensation, and a “[n]onantalgic gait,” Plaintiff’s treating physician nevertheless

concluded that Plaintiff’s diagnoses of “L5 radiculopathy, right GT bursitis, and lumbar

spondylosis” are “consistent with” her examination and “correlate[] with” her “recent imaging.”

(Tr. 341-44, 350-51.) Accordingly, the ALJ erred by discounting Dr. Ryan’s opinion on the

ground that Plaintiff consistently exhibited full strength, intact sensation, and a “non-antalgic

gait,” because Plaintiff’s examination results are consistent with her treating physician’s

diagnoses, and the ALJ failed to explain why he disregarded Plaintiff’s treating physician’s

opinion. (But cf. Tr. 27, noting that the ALJ found that Plaintiff’s treatment records do “not show

objective substantiating evidence”).

       The ALJ also discounted Dr. Ryan’s opinion because the “evidence did not shed light on

the frequency and severity” of the “clinical signs” that Dr. Ryan identified (e.g., “swelling of the

hands and feet, as well as ankles”). (See Tr. 27, citing generally to pages 424 through 537 of the

transcript). Substantial evidence does not support discounting Dr. Ryan’s opinion on this ground.



PAGE 17 – OPINION AND ORDER
        Case 6:19-cv-00051-SB          Document 22       Filed 06/04/20     Page 18 of 23




(See Tr. 277, 282, showing that Plaintiff complained about “swelling” in her “hands and feet”

and “joint swelling/pain”; Tr. 486, reflecting that Plaintiff reported that she “will get edema in

her feet and ankles from increased activity” and she gets swelling from being on her feet too

long; Tr. 357, 468, listing edema on Plaintiff’s “[a]ctive [p]roblem” and diagnoses list; Tr. 424,

427, 429, 445, noting that Plaintiff’s examinations were positive for “edema”; Tr. 445-46, stating

that Plaintiff reported “increased right foot edema,” which Dr. Ryan “attribute[d] only in part to

water retention”; Tr. 487, showing that Plaintiff was treated for “[p]edal edema” and advised to

elevate her legs).

       Finally, the ALJ discounted Dr. Ryan’s opinion based on Plaintiff’s “adequate pain relief

with her medication regimen,” and the fact that Plaintiff had “no adverse side effects from her

pain management.” (Tr. 27.) As discussed above, in finding that Plaintiff’s treatment was

effective, the ALJ ignored evidence showing that Plaintiff consistently reported that she

experienced pain that was an eight on a ten-point scale and she achieved only partial relief from

her pain. Furthermore, the ALJ ignored Dr. Ryan’s statement that Plaintiff’s arthritis medication

causes nausea.

       For all of these reasons, the Court concludes that the ALJ failed to provide specific and

legitimate reasons, supported by substantial evidence in the record, for discounting Dr. Ryan’s

opinion.

                 2.    The ALJ’s Duty to Develop the Record

       Plaintiff also argues that the ALJ erred by failing to fully and fairly develop the record

regarding Dr. Ryan’s treatment of her rheumatoid arthritis. It is well settled that an “‘ALJ’s duty

to develop the record further is triggered only when there is ambiguous evidence or when the

record is inadequate to allow for proper evaluation of the evidence.’” Thompson v. Saul, 796 F.



PAGE 18 – OPINION AND ORDER
          Case 6:19-cv-00051-SB          Document 22        Filed 06/04/20     Page 19 of 23




App’x 953, 954 (9th Cir. 2020) (quoting Mayes v. Massanari, 276 F.3d 453, 459-60 (9th Cir.

2001)).

          The parties acknowledge that unlike Dr. Ryan’s opinion, Dr. Ryan’s treatment records

were not part of the record before the ALJ or the Appeals Council. The Court agrees with the

Commissioner that the record before the ALJ was “neither ambiguous nor inadequate to allow

for proper evaluation of the evidence.” (Def.’s Br. at 10.) As Plaintiff’s counsel acknowledges,

the record “offers no explanation for why Plaintiff’s hearing representative requested only

Dr. Ryan’s evaluation of the severity and limiting effects of [Plaintiff’s] rheumatoid arthritis and

not [any of her] treatment records.” (Pl.’s Reply Br. at 7.) Nevertheless, it is clear that Dr. Ryan

provided a very detailed opinion about her treatment history, clinical findings, and Plaintiff’s

limitations. The record also includes Plaintiff’s testimony, Peters’ and Whitman’s testimony,

hundreds of treatment records (including opinions from other providers), and the opinions of the

non-examining state agency physicians and psychologists. Accordingly, the Court agrees with

the Commissioner that the ALJ did not violate his duty to develop the record because the record

evidence is neither ambiguous nor inadequate to allow for proper evaluation of the evidence.

IV.       OTHER SOURCES

          Plaintiff argues that the ALJ failed to provide legally sufficient reasons for rejecting the

opinion of her nurse practitioner, Smith. “Only physicians and certain other qualified specialists

are considered ‘[a]cceptable medical sources.’” Ghanim, 763 F.3d at 1161 (quoting Molina v.

Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012)). Nurse practitioners are considered “other sources,”

not acceptable medical sources. Britton v. Colvin, 787 F.3d 1011, 1103 (9th Cir. 2015) (citing

Molina, 674 F.3d at 1111). Opinion evidence from treating nurse practitioners may be

discredited so long as the ALJ provides “‘reasons germane to [the] witness for doing so.’” Id.

(citation omitted).
PAGE 19 – OPINION AND ORDER
        Case 6:19-cv-00051-SB          Document 22       Filed 06/04/20      Page 20 of 23




        The ALJ addressed Dr. Ryan’s and Smith’s opinion in the same paragraphs of his

decision and, with one exception, provided the same reasons for discounting both opinions. (See

Tr. 27.) The only additional reason the ALJ provided for discounting Smith’s opinion was that he

relied largely on Plaintiff’s self-reports, which the ALJ determined were “not entirely consistent

with other evidence of record.” (Id.) As discussed above, the ALJ’s reasons for discounting

Dr. Ryan’s opinion and Plaintiff’s testimony are not supported by substantial evidence.

Accordingly, the ALJ erred when he discounted Smith’s for the same reasons, and for reliance

on Plaintiff’s self-reports.

V.      REMEDY

        A.      Applicable Law

        “Generally when a court of appeals reverses an administrative determination, ‘the proper

course, except in rare circumstances, is to remand to the agency for additional investigation or

explanation.’” Benecke v. Barnhart, 379 F.3d 587, 595 (9th Cir. 2004) (citation omitted). In a

number of cases, however, the Ninth Circuit has “stated or implied that it would be an abuse of

discretion for a district court not to remand for an award of benefits when [the three-part credit-

as-true standard is] met.” Garrison v. Colvin, 759 F.3d 995, 1021 (9th Cir. 2014) (citations

omitted).

        The credit-as-true standard is met if three conditions are satisfied: “(1) the record has

been fully developed and further administrative proceedings would serve no useful purpose; (2)

the ALJ has failed to provide legally sufficient reasons for rejecting evidence, whether claimant

testimony or medical opinion; and (3) if the improperly discredited evidence were credited as

true, the ALJ would be required to find the claimant disabled on remand.” Garrison, 759 F.3d at

1020 (citations omitted). Even when the credit-as-true standard is met, the court retains the

“flexibility to remand for further proceedings when the record as a whole creates serious doubt

PAGE 20 – OPINION AND ORDER
           Case 6:19-cv-00051-SB       Document 22       Filed 06/04/20      Page 21 of 23




as to whether the claimant is, in fact, disabled within the meaning of the Social Security Act.” Id.

at 1021.

       B.       Analysis

       The Court finds that the credit-as-true standard is satisfied here and that remand for an

award of benefits is warranted.

       First, the Court finds that the record has been fully developed. It includes over four years’

worth of treatment notes, testimony from Plaintiff, Peters, and Whitman about Plaintiff’s

symptoms and limitations, and opinions from Dr. Ryan and Smith. The ALJ asked the VE

hypothetical questions that addressed whether a worker with Plaintiff’s limitations could sustain

gainful employment, and the VE testified that Plaintiff’s limitations would preclude work. (See

Tr. 52-53, showing that the ALJ asked the VE about “what is customarily expected by employers

in terms of absences” and the VE testified that “missing one day per month on an ongoing

basis . . . is not permitted”; cf. Tr. 412, 422, reflecting that both Dr. Ryan and Smith opined that

Plaintiff would miss more than four days of work per month due to her impairments or

treatment).

       As to further proceedings, the Commissioner argues that “if the Court finds harmful legal

error, further proceedings would be needed to further develop the record.” (Def.’s Br. at 20.) The

Commissioner does not explain why further proceedings are necessary. To the extent the

Commissioner is suggesting that the ALJ needs to develop the record regarding Dr. Ryan’s

treatment of Plaintiff’s rheumatoid arthritis, the Commissioner has already acknowledged that

the record before the ALJ was “neither ambiguous nor inadequate to allow for proper evaluation

of the evidence.” (Def.’s Br. at 10.) Accordingly, the Court finds that further proceedings are not

necessary to develop the record.



PAGE 21 – OPINION AND ORDER
        Case 6:19-cv-00051-SB           Document 22         Filed 06/04/20   Page 22 of 23




        Furthermore, in this Court’s view, Ninth Circuit precedent and the objectives of the

credit-as-true standard foreclose any suggestion that a remand for the purpose of allowing the

ALJ to have a mulligan qualifies as a remand for a “useful purpose”:

                 Although the Commissioner argues that further proceedings would
                 serve the ‘useful purpose’ of allowing the ALJ to revisit the
                 medical opinions and testimony that she rejected for legally
                 insufficient reasons, our precedent and the objectives of the credit-
                 as-true rule foreclose the argument that a remand for the purpose
                 of allowing the ALJ to have a mulligan qualifies as a remand for a
                 ‘useful purpose’ under the first part of credit-as-true analysis.

Garrison, 759 F.3d at 1021; see also Benecke, 379 F.3d at 595 (“Allowing the Commissioner to

decide the issue again would create an unfair ‘heads we win; tails, let’s play again’ system of

disability benefits adjudication.”); Moisa v. Barnhart, 367 F.3d 882, 887 (9th Cir. 2004) (“The

Commissioner, having lost this appeal, should not have another opportunity to show that [the

claimant] is not credible any more than [the claimant], had he lost, should have an opportunity

for remand and further proceedings to establish his credibility.”). Accordingly, the Court finds

that Plaintiff meets the first part of the credit-as-true analysis.

        Second, as discussed above, the ALJ failed to provide legally sufficient reasons for

rejecting Plaintiff’s symptom testimony, Peters’ and Whitman’s lay witness testimony, and

Dr. Ryan’s and Smith’s opinions. Accordingly, Plaintiff satisfies the second part of the credit-as-

true analysis.

        Third, if the improperly discredited evidence were credited as true, the ALJ would be

required to find Plaintiff disabled because her impairments would cause her to exceed the

customary tolerance for absences.

        For these reasons, and because the Court does not have serious doubt about whether

Plaintiff is disabled, the Court exercises its discretion to remand this case for an award of

benefits.
PAGE 22 – OPINION AND ORDER
       Case 6:19-cv-00051-SB      Document 22     Filed 06/04/20    Page 23 of 23




                                     CONCLUSION

      For the reasons stated, the Court REVERSES the Commissioner’s decision and

REMANDS this case for an award of benefits.

      IT IS SO ORDERED.

      DATED this 4th day of June, 2020.


                                                STACIE F. BECKERMAN
                                                United States Magistrate Judge




PAGE 23 – OPINION AND ORDER
